United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1740
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Thomas A. Green,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 10, 2008
                                 Filed: May 5, 2009
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas A. Green was charged in a one-count indictment with conspiracy to
transport stolen goods in interstate commerce, 18 U.S.C. §§ 371, 2314, and pleaded
guilty pursuant to a written plea agreement. Green's advisory Guidelines sentencing
range was thirty to thirty-seven months' imprisonment, but the District Court,1 after
considering the 18 U.S.C. § 3553(a) factors, varied upward and imposed a fifty-month
sentence. Green appeals his sentence, arguing that the court abused its discretion by



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
varying upward based on a mistaken belief that Green failed to fully cooperate with
an investigation of his co-conspirators.

      Because Green does not challenge the District Court's calculation of his
advisory Guidelines sentence, our only role is to review the substantive
reasonableness of Green's sentence for an abuse of discretion. Gall v. United States,
128 S. Ct. 586, 591 (2007) (holding that "courts of appeals must review all
sentences—whether inside, just outside, or significantly outside the Guidelines
range—under a deferential abuse-of-discretion standard").

       The District Court considered the § 3553(a) factors, observing that Green
caused his employer to suffer a substantial loss of money and goodwill, falsely
accused his co-workers of committing his crimes in an effort to avoid discovery, and
repeatedly attempted to protect his co-conspirators. The court noted that the sentence
reflected the seriousness of Green's offenses, promoted respect for the law, and
provided adequate punishment and deterrence. Moreover, it is clear from our review
of the sentencing record that the court did not, as Green contends, focus on Green's
failure to cooperate with investigators to the exclusion of other relevant factors.
Giving the District Court's determination the considerable deference it is due, we
conclude that the District Court did not abuse its discretion and that the sentence is
substantively reasonable.

      For the foregoing reasons, we affirm Green's sentence.
                      ______________________________




                                         -2-